FINAL REPORT1

            Recommendation M-2 of 2019, Minor Court Rules Committee

               Amendment of Rule 4.2 of the Rules Governing Standards
                     of Conduct of Magisterial District Judges

        POLITICAL AND CAMPAIGN ACTIVITIES OF JUDICIAL CANDIDATES
                          IN PUBLIC ELECTIONS


      The Minor Court Rules Committee (“Committee”) recommended amendments to
Rule 4.2 of the Rules Governing Standards of Conduct of Magisterial District Judges
(“Conduct Rules”), relating to political and campaign activities of candidates for
magisterial district judge in public elections.

        Currently, Conduct Rule 4.2(B)(3) provides, among other things, that a candidate
for elective judicial office may, unless prohibited by law and under certain time
parameters, “publicly endorse or speak on behalf of candidates for any other elective
judicial office appearing on the same ballot.” The Committee received a request to
examine the phrase “on the same ballot” in that Rule, and was advised that there were
differing interpretations of the phrase. By one interpretation of the phrase, magisterial
district judge candidates could endorse magisterial district judge candidates running in
the same election cycle, i.e., a candidate for magisterial district judge endorsing a
candidate for magisterial district judge running in another magisterial district. Conversely,
the competing interpretation is quite literal, meaning that the candidates must actually
appear on the ballot together.

        In 2019, the Supreme Court adopted amendments to Rule 4.2 of the Code of
Judicial Conduct (governing appellate court judges, common pleas court judges, judges
of the Philadelphia Municipal Court except for the Traffic Division, and senior judges of
those courts) that define the phrase “candidates for any other elective judicial office
appearing on the same ballot” to mean “candidates who appear together on the paper
ballot or, in the case of electronic voting terminals, appear together on the electronic
ballot.”2 The Committee recommended that the Court adopt an amendment to Comment
[5] of Conduct Rule 4.2 adding that language.



1 The Committee’s Final Report should not be confused with the Official Notes to the
Rules. Also, the Supreme Court of Pennsylvania does not adopt the Committee’s Official
Notes or the contents of the explanatory Final Reports.
2 Order of December 20, 2019, No. 529, Judicial Administration Docket.
        In addition to the proposed amendment relative to the “same ballot” language, the
Committee also recommended an amendment to Conduct Rule 4.2(B)(3) and Comment
[5] to permit a candidate for magisterial district judge to publicly endorse or speak on
behalf of candidates for the office of magisterial district judge within the same judicial
district subject to the other provisions of the Rule. Judicial districts are defined by 42
Pa.C.S. § 901(a).




                                            2